Citation Nr: 1411556	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-02 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for peripheral neuropathy in the upper extremities, to include as secondary to diabetes mellitus II.

4. Entitlement to service connection for peripheral neuropathy in the lower extremities, to include as secondary to diabetes mellitus II.

5. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for migraine headaches. 

7. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals on appeal from rating decisions in December 2009 and January 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran testified before the undersigned at a hearing at the RO in June 2012.  A transcript of that hearing has been associated with the file and reviewed prior to this decision.

The Veteran's claim of an increased rating for PTSD includes an inferred claim for TDIU, which is also under the Board's jurisdiction.  A claim for TDIU may be raised directly by the claimant or inferred from the record and is not considered separate from the underlying claim but, instead, is an attempt to obtain an appropriate rating for the disability.  See Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009); see also Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Consideration of TDIU is warranted when the claimant submits evidence of a medical disability, makes a claim for the highest rating possible, and there is evidence of unemployability.  See Jackson, 587 F.3d at 1109-10.

In the current case, the Veteran is seeking the highest rating possible for his PTSD disability.  Additionally, there is evidence that he has had to limit himself to teaching only one class and may not be asked to teach any longer.  Therefore, his claim for an increased rating for PTSD is deemed to include consideration of TDIU.

The issues of entitlement to service connection for migraine headaches, TDIU, and 100 percent disability for PTSD are addressed in the REMAND portion below and REMANDED to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1. The Veteran has current hearing loss related to noise exposure in service.

2. The Veteran has current tinnitus related to noise exposure in service.

3. The Veteran has peripheral neuropathy in his upper extremities currently, which is related to his service-connected diabetes.

4. The Veteran has peripheral neuropathy in his lower extremities currently, which is related to his service-connected diabetes.

5. The Veteran's PTSD symptoms cause social and occupational impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3. The criteria for service connection for peripheral neuropathy in the upper extremities have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4. The criteria for service connection for peripheral neuropathy in the lower extremities have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5. The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the Board's favorable decision to either grant the Veteran's claims or remand them, consideration of compliance with the VCAA is not necessary as the Veteran cannot be prejudiced by the decisions herein.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.

The Veteran is competent to provide evidence of symptoms observable by his senses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also finds him credible as his statements have been detailed, internally consistent, and consistent with other evidence of record.

I. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

A. Hearing Loss and Tinnitus

The evidence satisfies the criteria of service connection for hearing loss and tinnitus.  38 C.F.R. § 3.303(a).

The Veteran has hearing loss and tinnitus currently for VA purposes.  The pure tone threshold in his right ear was recorded as 24 decibels and 25 decibels in his left ear.  VA Examination August 2009.  His word recognition was 96 percent in both ears.  Id.  He reports ringing in his ears.  See VA Examination August 2009; Board Hearing June 2012; see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  Dr. FAR diagnosed tinnitus.  See April 2009 Letter.

The Veteran is in receipt of a Combat Infantryman Badge (CIB) and as such is deemed a combat Veteran.  Acoustic trauma is conceded as being consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a),(b).
Further, audiometric testing performed in March 1969 and May 1972 show worsening of hearing.  See Service Treatment Records (STR).

Finally, evidence shows a positive relationship between the Veteran's current hearing loss and service.  The Veteran reports experiencing hearing loss shortly after service.  See Board Hearing June 2012.  Additionally, Dr. KPR, the Veteran's treating audiologist, provided an opinion that the Veteran's hearing loss is at least partially a result of his combat service in field artillery.  February 2011 Letter.

The Veteran reports having tinnitus since service.  See Letter Dr. KPR February 2011, VA Examination August 2009.  Service connection may be proven by lay statements, including those of continuous symptoms, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles, 16 Vet. App. at 374.  It is appropriate to consider tinnitus an organic disease of the nervous system subject to presumptive service connection.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (2013).  Therefore, tinnitus is presumed to have a nexus to service.

The August 2009 VA examiner gave a negative opinion on the relationship between service and hearing loss and tinnitus.  However, when competent evidence is in relative equipoise, the benefit of the doubt is in favor of the Veteran.  See 38 U.S.C.A. § 5107.  As such, hearing loss and tinnitus are found to be related to in-service noise exposure.
  
B. Peripheral Neuropathy

The evidence satisfies the criteria of service connection for peripheral neuropathy in the upper and lower extremities.  See 38 C.F.R. §§ 3.303, 3.310.

The Veteran has peripheral neuropathy in his upper and lower extremities currently.  See Treatment Dr. EAK June 2012.  He has loss of sensation in his extremities.  VA Examination June 2011.

The Veteran is currently service-connected for diabetes mellitus II. See Rating Decision January 2012.  Dr. EAK provided a positive opinion that peripheral neuropathy is a common finding with diabetes and is very likely related to the Veteran's diabetes diagnosis.  See Treatment June 2012.  

In an August 2011 addendum opinion, the VA examiner opined that the Veteran's peripheral neuropathy was not due to or aggravated by diabetes mellitus.  However, the examiner did not provide sufficient rationale.  The benefit of the doubt from this conflicting evidence goes to the Veteran; therefore, peripheral neuropathy of the upper and lower extremities is related to diabetes.  


II. PTSD Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Psychiatric disorders are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The criteria for 70 percent rating are: 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The Veteran's PTSD symptoms impair him socially and occupationally with deficiencies in most areas.  The Veteran suffers from depressed mood, anxiety, panic attacks, intrusive thoughts, sleep problems, paranoia, and obsessive behaviors.  See VA Examination September 2009; VA treatment May 2010, February 2011.  The Veteran has daily feelings of inadequacy and worthlessness with accompanying thoughts of suicide.  See id.  He reported having no social life outside of his family and work.  See VA Examination September 2009.  He noted a dislike of shopping and a sense of paranoia, or being followed, when he is out.  See id.  The examiner noted obsessive or ritualistic behaviors, including having to turn the same amount in both directions, entering and exiting a room from different doors, and double checking locks.  See id.  The examiner concluded that the Veteran's symptoms were severe and assigned him a Global Assessment of Functioning (GAF) score of 35, or major impairment in several areas, such as work, family relations, judgment, thinking, or mood.  See id; DSM-IV.  She noted that at first the Veteran seemed to be functional, however, his suicidal ideations, difficulties with concentration, struggles with family relationships, and sleep problems suggest otherwise.  See id.

As such, the evidence supports a rating of 70 percent disability for the Veteran's PTSD symptoms.  38 C.F.R. § 4.130, DC 9411.  As discussed in more detail below, the adjudication of a 100 percent rating is remanded for additional development.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for peripheral neuropathy in the upper extremities is granted.

Service connection for peripheral neuropathy in the lower extremities is granted.

An initial rating of 70 percent for PTSD is granted.


REMAND

Additional development is needed for the Veteran's claims of service connection for migraines, TDIU, and an initial rating in excess of 70 percent for PTSD.  

The Veteran has migraines currently, reported having migraines in service and since, and reported that his health care providers found that his migraines could be due to noise exposure in service and PTSD.  This evidence prompts the VA's duty to provide an examination on direct and secondary service connection.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

During the Board hearing, the Veteran asserted that his PTSD had worsened since the last VA examination.  VA should provide an additional examination to comply with its duty to assist the Veteran in obtaining contemporaneous medical evidence to rate his disabilities.  See 38 U.S.C.A. § 5103A(d); Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).

The evidence raises an inferred claim for TDIU.  See Jackson, 587 F.3d at 1109-10; see also Rice, 22 Vet. App. at 453-54.  Notice and assistance should be completed with regard to this claim.  See 38 U.S.C.A. §§ 5103, 5103A.

Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran for his TDIU claim.

2. Obtain and associate with the claims file any outstanding VA treatment records pertinent to the Veteran's claims for migraines, PTSD, and TDIU.

3. Send a letter to the Veteran suggesting that he obtain written, signed opinions from his health care providers on the relationship of service and PTSD to his migraines.

4. Then, schedule the Veteran for a VA examination for migraines.  The examiner should provide answers to the following:

a. Is the Veteran's current migraine disability at least as likely as not related to his service, including noise exposure therein?

b. Is the Veteran's current migraine disability at least as likely as not caused by his PTSD?

c. Is the Veteran's current migraine disability at least as likely as not aggravated beyond the natural progression by his PTSD?  

If aggravation is found, please provide the baseline level of disability and the level of disability after aggravation.

The examiner must provide reason for each opinion given, taking into account the Veteran's statements of symptoms, onset, and treatment.  If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.

If the requested opinion cannot be provided without resort to speculation, state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge. 

5. Schedule the Veteran for VA examinations for PTSD and TDIU.  The examiner should assess and record the Veteran's current level of PTSD disability.  The examiner should also answer the following:

a. Is the Veteran unable to secure and maintain a substantially gainful occupation by reason of his service-connected disabilities?

Consideration should be given to the Veteran's level of education, training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  

If the requested opinion cannot be provided without resort to speculation, state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge. 

6. Adjudicate the claim for TDIU.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


